PIPELINE LEASE AGREEMENT

This Pipeline Lease Agreement (“Agreement”) is made and entered into this 12th
day of December, 2007, (“Effective Date”), by and between Plains Pipeline, L.P.,
a Texas Limited Partnership (“Lessor”) and Alon USA, L.P., a Texas Limited
Partnership (“Lessee”).

WHEREAS, Lessor owns a pipeline, commonly referred to as the Big Spring to
Midland Products Pipeline System, located in the Counties of Howard, Martin, and
Midland in the State of Texas; and

WHEREAS, Lessee desires to lease the Big Spring to Midland Products Pipeline
System, said pipeline being more particularly identified in Exhibit “A” attached
hereto and incorporated herein (“Pipeline”); and

WHEREAS, Lessor is willing, subject to the conditions contained herein, to lease
the Pipeline to Lessee.

NOW, THERFORE, in consideration of the mutual covenants and obligations herein
made, and other good and valuable consideration, the receipt of which is hereby
acknowledged, Lessor and Lessee agree as follows:

1. Term

Unless sooner terminated as provided in Section 8, Lessor agrees to lease said
Pipeline for a term of five (5) years, beginning on January 1, 2008, and ending
on December 31, 2012 (“Term”).

2. Rent

Lessee shall pay to Lessor as rent for the use of the Pipeline the sum of Five
Hundred Fifty Thousand Dollars ($550,000) per year (“Annual Fee”). On the 1st,
day of January 2008 Lessee shall pay the Annual Fee to Lessor at the address set
forth herein. Subsequent Annual Fees shall be due on January 1st, of each year
during the term of the Lease. The Annual Fee will increase during the contract
period to the extent of the increase in the FERC indexing methodology set forth
in the FERC regulations contained in 18 CFR 342.3, as such regulation may be
amended from time to time. Lessor will advise lessee annually regarding the FERC
index increase, for the next annual period.

3. Pipeline Use, and Improvements



  a.   Lessor, for and in consideration of the rents, covenants, and premises
contained in this Lease and to be kept and observed by Lessee, does hereby lease
and demise to Lessee, and Lessee does hereby lease and accept from Lessor the
Pipeline, together with all rights, privileges, easements, appurtenances and
other interests belonging to or in any way pertaining thereto, subject, however,
to the exceptions and reservations hereinafter set out.  



  b.   The Pipeline shall be used for the transportation of petroleum products,
including, but not limited to refined petroleum products or liquidfied petroleum
gas. The parties agree that the Pipeline will not be used for the transportation
of crude oil.  



  c.   Lessee agrees to comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which may
hereafter be in force, relating to, or arising from the use of the Pipeline. In
addition, Lessee agrees to comply with the terms and conditions of all
right-of-way agreements, franchises, or other agreements affecting the Pipeline.
If Lessee receives notice of the violation of any such law, statute,  

1





ordinance, or governmental rule, regulation or requirement, it shall promptly
notify Lessor thereof.



  d.   In complying with the above-referenced laws and agreements, Lessee agrees
to conduct such tests, file such reports, and take all actions necessary to be
in compliance with all applicable State, Federal and local laws and regulations.
Lessee also agrees to furnish to Lessor results of all tests and, at Lessor’s
request, from time to time other information, such as operating pressure and
inspection reports, pertaining to the use of the Pipeline.



  e.   Lessor reserves the right to audit Lessee’s records that pertain to
Lessee’s operation and maintenance of the Pipeline.



  f.   Lessee shall, at its expense, operate and maintain the Pipeline, make all
repairs, replacements, inspections and improvements thereto as required by
federal, state, and/or local regulations as well as good industry practices,
except for cathodic protection monitoring and rectifier current. So long as this
Lease is in full force, Lessee shall monitor the Pipeline for any leaks and
shall repair and remediate, at Lessee’s expense, all leaks and damages,
including all environmental damages, resulting or arising from or in any way in
connection with the Pipeline. All additions, replacements, and/or repairs shall
conform to Lessor’s standards of pipeline design and construction. Lessee shall
provide Lessor prior advance notice of any planned addition or replacement to
the Pipeline. Lessor shall have the right to review all design and construction
plans related to the Pipeline. Lessor’s review of said design and construction
plans shall in no way relieve Lessee of any liability arising, out of any
additions or replacements. Lessee shall have the right to make emergency repairs
to the Pipeline without the consent of the Lessor so long as such repairs
conform to federal, state, and/or local regulations as well as good industry
practice. In the event Lessee makes such emergency repairs, Lessee agrees to
notify Lessor of such repairs as soon as practical thereafter.



  g.   Any alterations required by governmental agencies (such as casing
extensions and replacements for highway alterations) will be the complete
responsibility of Lessee.



  h.   Lessee shall be responsible for all responsibilities and liabilities
associated with any leaks, spills or discharges of petroleum products or other
contaminants from the Pipeline which occur during the term of this Lease.
Lessee’s responsibilities and liabilities include its responsibilities to comply
with all State, Federal, and local laws and regulations regarding the reporting
or remediation of any leak, spill or discharge from the Pipeline. Lessee shall
further be liable for all costs and expenses relating to any leak, spill or
discharge of petroleum products or other contaminants from the Pipeline during
the term of the Lease, including, but not limited to remediation costs and
expenses. Lessee shall promptly notify Lessor of any spill, leak or discharge of
hydrocarbons from the Leased pipeline during the term of this Lease

4. Warranty

It is understood and agreed that Lessor’s Lease of the Pipeline is made “AS IS,
WHERE IS”, WITHOUT ANY WARRANTY EXPRESS OR IMPLIED AND THAT LESSEE WAIVES THE
WARRANTY OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE and that this
Lease is made only insofar as the Lessor has a legal right to lease an interest
in the rights-of-way over which the Pipeline extends under the terms and
conditions of the right-of-way agreements under which Lessor now holds. Lessor
is not conveying any interests in real property, including but not limited to,
any fee or leasehold interest in the lands above, beneath, or adjacent to the
Pipeline, except the non-exclusive right to occupy and use such lands pursuant
to and in accordance with the right of way agreements held by Lessor pertaining
to the Pipeline.

2

Notwithstanding the above, Lessor hereby represents and warrants that it is the
owner of the Pipeline and that, to the best of Lessor’s belief and information,
Lessee, on paying, the rent and other charges herein provided for and observing,
and keeping, the covenants, conditions, and terms of this Lease on Lessee’s part
to be kept or performed, shall lawfully and quietly hold, utilize, and enjoy the
Pipeline so long as this Lease remains in force without hindrance or molestation
of Lessor or any person claiming, under Lease.

5. LIENS



  a.   Lessee shall keep the Pipeline free from any liens arising, from any work
performed, materials furnished, or obligations incurred by or at the request of
the Lessee. All persons either contracting with Lessee or furnishing or
rendering, labor and materials to Lessee shall be notified in writing by Lessee
that they must look only to Lessee for payment for any labor and materials.



  b.   If any lien is filed against the Pipeline or Lessee’s leasehold interest
therein, Lessee shall discharge it within ten (10) days after Lessee learns that
a lien has been filed. If Lessee fails to discharge any Lien within such period,
then, in addition to any other right or remedy of Lessor, Lessor may, at its
election, discharge by deposit with a court or a title company or by bonding.
Lessee shall pay on demand any amount paid by Lessor for the discharge or
satisfaction of any lien, and all reasonable attorneys’ fees and other legal
expenses of Lessor incurred in defending any such action or in obtaining the
discharge of such lien together with all necessary disbursements in connection
therewith.

6. Indemnity

LESSEE (HEREINAFTER “INDEMNITOR”) SHALL DEFEND, INDEMNIFY AND SAVE HARMLESS
LESSOR, PLAINS, ITS AFFILIATES, AGENTS AND EMPLOYEES (HEREINAFTER “INDEMNITEES”)
FROM AND AGAINST ANY AND ALL LOSS, COST, DAMAGE, EXPENSE (INCLUDING ATTORNEY’S
FEES), AND CLAIMS FOR (1) INJURY TO OR DEATH OF A PERSON, INCLUDING
(A) INDEMNITEES, (B) THIRD PARTIES, (C) INDEMNITOR, ITS AGENTS OR EMPLOYEES, AND
(D) INDEMNITEES AND INDEMNITOR’S CONTRACTORS AND SUBCONTRACTORS AND THEIR
EMPLOYEES; (2) LOSS OF OR DAMAGE TO PROPERTY, INCLUDING, BUT NOT LIMITED TO
ENVIRONMENTAL DAMAGES; AND (3) PENALTIES IMPOSED OR PROCEEDINGS BROUGHT BY
GOVERNEMENTAL AGENCIES ARISING OUT OF OR RESULTING DIRECTLY FROM (1) THIS LEASE,
(2) THE DESIGN OF THE PIPELINE, (3) THE EQUIPMENT OR PIPE USED IN THE PIPELINE’S
CONSTRUCTION, (4) THE MAINTENANCE OF THE PIPELINE, OR (5) THE OPERATION OF THE
PIPELINE. THIS INDEMNITY PROVIDED BY INDEMNITOR SHALL REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE OF
INDEMNITEES, AND REAGRDLESS OF WHETHER LIABILITY WITHOUT FAULT IS IMPOSED OR
SOUGHT TO BE IMPOSED ON ONE OR MORE OF THE INDEMNITEES. This indemnity shall not
apply, however, to the extent that such indemnity is void or otherwise
unenforceable under applicable law in effect on or validly retroactive to the
date of this Lease, and shall not apply to the extent such loss, damages,
injury, liability or claim is the result of the willful misconduct or gross
negligence of an Indemnitee. Lessor shall give Lessee immediate notice of any
suit brought against Lessor with respect to which Lessee is or may be obligated
to indemnify Lessor hereunder.

7. Insurance

Lessee shall maintain during the performance of this Lease Comprehensive or
Commercial General Liability Insurance (bodily injury and Property damage) with
contractual liability insurance to cover liability assumed under this Lease. The
limits of liability of such insurance shall not be less that $10,000,000
combined single limit per occurrence.

The above insurance shall provide that Lessor will receive thirty (30) days
prior written, notice from the insurer before any cancellation or material
chance of the insurance provided herein. The

3

insurance specified herein shall name the Indemnitees as additional insureds
with respect to the obligations of Lessee under this Agreement.

8. Termination



  a.   Upon the expiration of the Term of the Lease, or upon its termination for
other causes, the Lessee shall immediately surrender possession of the Pipeline
in the same condition as when received, reasonable wear and tear excepted, and
shall have no further right, title or interest in the Pipeline.



  b.   At termination, if Lessor so elects; Lessee, at Lessee’s sole cost, shall
remove all alterations, additions, and improvements to the Pipeline, placed
thereon by Lessee, repair all damages to the Pipeline caused by such removal,
and restore the Pipeline to the configuration in which it was at the
commencement of the Term of this Lease.



  c.   Should Lessee fail to maintain the Pipeline for a period in excess of one
(1) year, or fail to comply with any of the obligations of this Lease, within
fifteen (15) days of the mailing by Lessor of a written notice demanding
Lessor’s immediate compliance with the terms and conditions of the Lease,
including, but not limited to the payment of Rent, Lessor shall have the right,
at Lessor’s option, to terminate this Lease, in which event Lessor shall have
the immediate right of reentry and may remove all persons and property from the
Pipeline and recover damages caused by the acts or emissions of the Lessee.
Failure to notify Lessee of any default shall not constitute a waiver by Lessor
as to later defaults. The foregoing provisions are without prejudice to any
remedy which might otherwise be used under applicable law for breaches of
contract, or to any lien to which Lessor may be entitled.



  d.   In the event the entire Pipeline is appropriated or taken under the power
of eminent domain by any authorized or public authority, this Lease shall
terminate and expire as of the date of such taking. Lessee expressly waives any
right to participate in, or be entitled to any part of any condemnation award.
Additionally, if Lessor fails to maintain possession of the Pipeline right of
way, this lease shall terminate and Lessee is released from any future lease
payments.

9. Right of Entry



  a.   On not less than 24 hours’ notice, Lessee shall make the Pipeline
available, at a time acceptable to Lessor during normal business hours, i.e., 8
a.m. to 6 p.m., for entry by Lessor or its agent for any purpose necessary for
Lessor to conduct necessary business relative to the Pipeline.



  b.   Lessor shall not be liable to Lessee for any compensation by reason of
inconvenience or annoyance arising from the necessity of Lessor entering, the
premises for any of the authorized purposes in the lease, or for repairing the
Pipeline or any portion of the Pipeline, should the necessity occur.



  c.   Lessor shall provide Lessee access to the Pipeline for the purpose of
operating maintaining, or making repairs or alterations to the Pipeline during
the Lease Term.

10. Relationship of Parties

It is expressly understood and agreed between the parties hereto that Lessor
shall not be construed or held to be a partner or associate of Lessee in the
conduct of its business, it being understood and agreed that the relationship
between the parties hereby is and shall at all times remain that of Lessor and
Lessee.

4

11. Notice

Any notice to be given under this Lease shall be considered as duly given if
made in writing, addressed to either, and personally delivered or mailed by
certified mail to the following:

         
 
  Plains Pipeline, L.P.
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention: Joe Richards
Lawrence J. Dreyfuss   Alon USA, L.P.
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251-1100
Attention: Jeff D. Morris
President & CEO
12
  Assignment  

 
     


Lessee shall not assign, mortgage or otherwise pledge or encumber this Lease,
nor shall it sublet the Pipeline, without the prior written consent of Lessor,
which consent may be withheld in Lessor’s sole and absolute discretion. Should
Lessor choose to permit Lessee to assign, mortgage, or encumber this Lease,
Lessee shall not be relieved of its obligations under this Lease.

13. Applicable Law

This Lease shall be governed by and interpreted in accordance with the laws of
the State of Texas, excluding any conflict-of-laws rule or principle, which may
refer the laws of the State of Texas to the laws of any other jurisdiction.

14. Conflicts of Interest

Conflicts of interest relating to this Lease are strictly prohibited. Except as
otherwise expressly provided herein, neither Lessee, nor any director, employee
or agent of Lessee, shall give to or receive from any director, employee or
agent of Lessor any gift, entertainment or other favor of significant value, or
any commission, fee or rebate. Likewise, neither Lessee, nor any director,
employee or agent of Lessee shall enter into any business relationship with any
director, employee or agent of Lessor or of any affiliate of Lessor, unless such
person is acting for and on behalf of Lessee, without the prior written
notification thereof to Lessor. Any representative(s) authorized by Lessor may
audit any and all records of Lessee for the sole purpose of determining whether
there has been compliance with this Section.

15. Amendments

No amendment or modification of this Lease shall be binding or valid unless
expressed in writing and executed by both Parties hereto.

16. Headings

All Section headings used in this Lease are for convenience only and shall not
affect the construction or interpretation of any of the terms hereof.

17. Entire Agreement

This instrument shall supersede all prior understandings between the parties
hereto with respect to the leasing of the Pipeline and shall constitute the
entire Lease, unless otherwise hereafter modified by both parties in writing.

IN WITNESS WHEREOF, the Parties have executed this Lease effective as of the
date first above written.

5

     
LESSOR:
  LESSEE:
Plains Pipeline, L.P.
By Plains Marketing GP Inc.
Its General Partner
  Alon USA, L.P.



By: /s/ Mark S. Gorman
Name: Mark S. Gorman
Title: Vice President
  By: /s/ Jeff D. Morris
Name: Jeff Morris
Title: Chief Executive Officer

6